      Case 2:19-cv-02850-GEKP Document 40 Filed 06/08/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SUSAN STAROPOLI et al.,
              Plaintiffs                                   CIVIL ACTION
          v.

METROPOLITAN LIFE
INSURANCE CO. et al.,                                      No. 19-2850
                Defendants


                                           ORDER

       AND NOW, this            ~ a y of June, 2020, upon consideration of Defendant

Metropolitan Life Insurance Co.'s Motion to Dismiss (Doc. No. 15), Plaintiffs' response thereto

(Doc. No. 22), MetLife's reply (Doc. No. 31), Defendant JPMorgan Chase Bank, N.A.'s Motion

to Dismiss (Doc. No. 16), Plaintiffs' response thereto, JPMorgan's reply (Doc. No. 26), and Oral

Argument held on January 21, 2020, it is ORDERED that the Motions to Dismiss (Doc. Nos. 15,

16) are GRANTED for the reasons set forth in the accompanying Memorandum. The plaintiffs

shall have 30 days from the date of this order to file a second amended complaint, if by doing so

the grounds for dismissal as addressed in the Memorandum can be cured.




                                                    UNITED STATES DISTRICT JUDGE
